ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_08_FR.txt. 1208

OPINION DISSIDENTE DE M. PARRA-ARANGUREN
{Traduction |

L'accord anglo-allemand de 1890 — Interprétations divergentes du traité de
1890 chez les Parties — La conduite suivie ultérieurement en tant que règle d'inter-
prétation des traités — La pratique suivie ultérieurement par les Parties dans
l'application de l'accord de 1890 — Le mandat exercé sur le Sud-Ouest africain
(Namibie) — Les éléments de preuve pertinents présentés à la Cour — Le rapport
du capitaine H. V. Eason (1912) — Le rapport conjoint de 1948 (Trollope-Red-
man) et l'échange de correspondance entre 1948 et 1951 — Le rapport de M. R. R.
Renew (1965) — Les témoins appelés par la Namibie — Les moyens présentés par
le Botswana —- Les cartes — Les photographies aériennes et les images par satel-
lite — L'utilisation paisible et notoire de l'ile de KasikililSedudu par les membres
de la tribu des Masubia originaires de la partie orientale du Caprivi — Conclusion.

I. L'ACCORD ANGLO-ALLEMAND DE 1890

1. En 1884, l’Allemagne a proclamé létablissement d’un protectorat
sur la côte, au sud de l’enclave de Walvis Bay de la colonie du Cap et,
quelques années plus tard, avant 1890, a étendu ses prétentions territo-
riales sur le sud-ouest de Afrique, sans toutefois établir systématique-
ment d'administration effective sur le terrain. Le Royaume-Uni a décidé
d’accepter ces prétentions territoriales de l'Allemagne sur le sud-ouest de
l'Afrique, alors que, pourtant, ce territoire relevait pour elle de la sphère
d'influence naturelle de la Grande-Bretagne.

2. La seule zone en litige était le Ngamiland, au nord du Bechuana-
land britannique, territoire qui n’avait été affecté a aucune des deux puis-
sances, lequel s’étendait du 20° au 24° degré de longitude. Les discussions
ont été entamées en 1886 mais ce n’est qu’en 1890, après la démission du
chancelier allemand Otto von Bismarck, que le nouveau chancelier, le
général Georg Leo Von Caprivi et son ministre des affaires étrangères, le
baron Marschall, ont accéléré les discussions diplomatiques avec la
Grande-Bretagne au sujet de l’Afrique.

3. Le traité anglo-allemand relatif à l'Afrique et à l'Heligoland a été
signé à Berlin, en langues anglaise et allemande, le 1% juin 1890, par sir
Edward Baldwin Malet, ambassadeur extraordinaire et plénipotentiaire
de Sa Majesté britannique; sir Henry Percy Anderson, chef du départe-
ment africain du Foreign Office de Sa Majesté; le chancelier de l’empire
allemand, le général Leo Von Caprivi et le conseiller privé du ministère
allemand des affaires étrangères, le Dr. Friedrich Richard Krauel. La
signature du traité a coïncidé avec la déclaration en ordre du Conseil du
30 juin 1890 par laquelle la Grande-Bretagne étendait sa juridiction au
Botswana septentrional.

167
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1209

4, Mis à part la question de l’île d’Heligoland, les Britanniques s’inté-
ressaient à cette région d'Afrique pour établir leur contrôle sur la région
située entre le lac Ngami, à quelque 350 kilomètres au sud et à l’ouest de
Vile de Kasikili, et les chutes Victoria, afin de pouvoir protéger les prin-
cipales voies commerciales allant d’Afrique du Sud au centre du conti-
nent contre tout empiétement de la part des Allemands et des Portugais;
tandis que les Allemands, de leur côté, voulaient obtenir la reconnais-
sance d’une sphère d’influence allemande s’étendant vers l’est, qui leur
donnerait accès au Zambèze. Toutefois, comme lord Salisbury l’a dit à sir
Edwin B. Malet, ambassadeur de Grande-Bretagne à Berlin, dans sa
lettre du 14 juin 1890,

«Les caractéristiques de ce pays sont très mal connues et la situa-
tion exacte du lac Ngami est très incertaine. » (Mémoire du Botswana,
annexes, vol. II, annexe 7, p. 37.)

5. Dans le discours qu’il prononce a la chambre des lords le 10 juillet
1890, lord Salisbury parle des aspirations de l’Allemagne en Afrique, pré-
cisant que pour l'Allemagne, la conclusion de l'accord est subordonnée a
une condition:

«tout au nord de ce territoire du Damaraland, les Allemands
devraient avoir le long de la frontière portugaise une bande de ter-
ritoire qui leur donne un accès direct au Zambéze... C’est la dernière
route au monde que le commerce peut emprunter. C’est là que tous
les affluents du Chobe et du Zambèze ont leur source: elle traverse
un pays très peu praticable et ne conduit qu’aux possessions portu-
Bases.»

6. Dans le même discours, lord Salisbury dit également à la Chambre
des lords que les Britanniques cherchent à établir leur contrôle sur le lac
Ngami, mais il formule pourtant les observations suivantes:

«Je pense que les capacités de raisonnement s’émoussent à l’exa-
men constant des cartes. Nous nous sommes furieusement battus
pour un lac dont je crains de ne pas pouvoir prononcer correctement
le nom — je pense qu’il s’agit du lac Ngami — la seule difficulté
étant que nous ne savons pas où il est. Nous ne pouvons pas déter-
miner sa position à 100 miles près, certainement pas à 60 miles près,
et de grands doutes pèsent sur sa nature même: est-ce un lac ou sim-
plement un lit de joncs?» (Mémoire de la Namibie, annexes, vol. IV,
annexe 31, p. 137.

7. Les objectifs précités de l’ Allemagne et de la Grande-Bretagne ex-
pliquent le libellé de l’article HI du traité anglo-allemand de 1890:

«Dans le Sud-Ouest africain, la sphère d'influence réservée à
l'Allemagne est délimitée comme suit:

168
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1210

2. A l’est, par une ligne qui part du point d’intersection susmen-
tionné [entre le 20° degré de longitude est et une ligne qui part de
l'embouchure du fleuve Orange et suit vers l’amont la rive nord de ce
fleuve] et suit le 20° degré de longitude est jusqu’à son intersection
avec le 22° parallèle de latitude sud, suit ce parallèle vers l’est jusqu’à
son intersection avec le 21° degré de longitude est; puis suit ce méri-
dien vers le nord jusqu’à son intersection avec le 18° parallèle de lati-
tude sud; suit ce parallèle vers l’est jusqu’au Chobe, et suit le centre
du chenal principal de ce fleuve jusqu’à son confluent avec le Zam-
bèze, où elle s’arrête.

[i est entendu qu’en vertu de cet arrangement, l'Allemagne a libre
accès au Zambèze depuis son protectorat par une bande de territoire
qui en aucun point ne doit avoir une largeur inférieure à 20 miles
anglais.

La sphère d'influence réservée a la Grande-Bretagne est bornée a
l’ouest et au nord-ouest par la ligne susmentionnée. Elle comprend le
lac Ngami.

Le cours de la frontière décrite ci-dessus est tracé d’une façon
générale d’après une carte établie officiellement pour le Gouverne-
ment britannique en 1889.»

En outre, l’article VI du traité dispose:

«Toutes les lignes de démarcation fixées aux articles I à IV pour-
ront être rectifiées par voie d’accord entre les deux puissances en
fonction des nécessités locales.»

L'article VII ajoute:

«Chacune des deux puissances s’engage à ne pas empiéter sur la
sphère d'influence attribuée à l’autre par les articles I à IV du présent
traité, Aucune des deux puissances ne procèdera à des acquisitions,
ne conclura de traités, n’acceptera de droits souverains ni de protec-
torats ni ne génera l'extension de l'influence de l’autre dans la sphère
de celle-ci.

I! est entendu qu'aucune personne physique ou morale de l'une ou
de l’autre puissance ne peut exercer de droits souverains dans une
sphère attribuée à l’autre sans le consentement de cette dernière.»
(Mémoire du Botswana, annexes, vol. I], annexe 12, p. 206-207, 209-
210.)

II. LES INTERPRÉTATIONS DIVERGENTES QUE LES PARTIES
DONNENT DU TRAITE DE 1890

8. La Namibie interprète l’accord anglo-allemand de 1890 comme suit:

«— Le traité avait pour objet et but de répartir les sphères
d'influence de l'Allemagne et de la Grande-Bretagne en Afrique

169
ÎLE DE KASIKILI/SEDUDU (OP, DISS. PARRA-ARANGUREN) 1211

et d'établir à cette fin, lorsque cela était possible, des frontières
solides, stables et visibles entre ces deux Etats. Sur le tronçon
du cours du Chobe en cause en l’espèce, la rive sud de la rivière
(y compris la rive droite du chenal sud à proximité de l’île de
Kasikili) est formée par l’arête du Chobe, qui est un escarpe-
ment d’une cinquantaine de mètres de haut, stable et bien
visible, représenté sur la carte utilisée par les négociateurs,
alors que le chenal nord se trouve au milieu de la plaine d’inon-
dation du Zambèze et est submergé et invisible pendant près
de six mois chaque année.

— Le sens ordinaire du mot «chenal» d’un cours d’eau est celui
d’un conduit où s’écoulent les eaux de celui-ci et les mots «che-
nal principal» visent dans leur sens ordinaire le chenal qui trans-
porte la fraction la plus importante des eaux du cours d’eau.

— Il ressort des caractéristiques topographiques, hydrologiques et
géomorphologiques du Chobe et de la plaine d’inondation du
Zambèze que le chenal sud déplace non pas simplement la plus
grande partie, mais la quasi-totalité des eaux de la rivière à
proximité de l’île de Kasikili, alors que l’écoulement longitudi-
nal des eaux dans le chenal nord est quasi inexistant et que
celui-ci n’est guère plus qu’un chenal résiduel de la plaine
d'inondation du Zambèze. »

Par suite, la Namibie conclut:

«Tous les éléments d'interprétation tendent donc vers une seule et
unique conclusion: le chenal sud est le chenal principal du Chobe
autour de l’île de Kasikili. Partant, le traité attribue l’île à la Nami-
bie.» (Mémoire de la Namibie, vol. I, p. 58, par. 162-163.)

. Le Botswana n'accepte pas la conclusion de la Namibie. A son avis,

«le chenal principal du Chobe au voisinage de l’île de Kasikili/
Sedudu est le chenal nord et ouest, la position du Gouvernement du
Botswana se fondant essentiellement sur le critère de Ja navigabilité.
En l’absence d’éléments de preuve contraires, il faut présumer que
c'était aussi le chenal principal au moment de la conclusion de
l’accord anglo-allemand. »

Toutefois, le Botswana adopte aussi une position subsidiaire qui est

que

«conformément à l’objet et au but de l’accord, le chenal principal est
à tout moment donné constitué par la voie navigable et qu’en consé-
quence, actuellement, le chenal nord et ouest est le chenal principal»
(mémoire du Botswana, vol. I, p. 52, par. 116-117).

10. Par conséquent, le Botswana et la Namibie ne donnent pas le
même sens à l’article III, paragraphe 2 du traité anglo-allemand de 1890.
Le traité lui-même ne donne pas de définition de l'expression «centre du

170
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1212

chenal principal (der Thalweg des Hauptlaufes) du Chobe», et aucune
autre de ses dispositions ne donne implicitement d’indication utile aux
fins de cette définition. Par suite, conformément au droit international
coutumier tel que l’exprime l’article 31 de la convention de Vienne sur le
droit des traités adoptée le 23 mai 1969, la Cour doit déterminer «de
bonne foi» le sens de ladite expression, compte tenu des règles d’inter-
prétation définies par la convention (Plates-formes pétrolières ( Répu-
blique islamique d'Iran c. Etats-Unis d'Amérique), exception prélimi-
naire, arrêt, C.LJ. Recueil 1966 (II), p. 812, par. 23).

II]. LA CONDUITE ULTÉRIEUREMENT SUIVIE EN TANT QUE RÈGLE D’INTER-
PRÉTATION DES TRAITÉS

11. En énonçant une règle générale d'interprétation, la convention de
Vienne de 1969 sur le droit des traités dispose à l’article 31, paragraphe
3 b), qu’ii doit être tenu compte en même temps que du contexte «de
toute pratique ultérieurement suivie dans l'application du traité par
laquelle est établi l’accord des parties à l'égard de l'interprétation du
traité».

12. La Commission du droit international a admis que «[lla force pro-
bante de la pratique ultérieure est généralement reconnue», parce que
ladite pratique montre comment l'intention des parties a été mise en
œuvre. En outre, la jurisprudence des tribunaux internationaux et tout
particulièrement de la Cour mondiale interprète très volontiers les traités
par référence à la pratique ultérieurement suivie (Annuaire de la Commis-
sion du droit international, 1964, vol. IL p. 60).

13. C’est ainsi que la Cour permanente de justice internationale, dans
l’avis qu’elle a rendu sur la Compétence de l'OIT pour la réglementation
internationale des conditions du travail des personnes employées dans
l'agriculture, dit ceci:

«Si une équivoque avait existé, la Cour, en vue d’arriver à établir le
sens véritable du texte, aurait pu examiner la manière dont le Traité
a été appliqué.» (Avis consultatif, 1922, C.P.J.I. série B n° 2, p. 38.)

14. De même, dans l'affaire du Détroit de Corfou, la Cour actuelle a
dit ceci:

«Il ressort de l'attitude ultérieure des Parties que leur intention,
lorsqu'elles ont conclu le compromis, n’était pas d’empécher la Cour
de fixer le montant de l’indemnité.» (C.J. Recueil 1949, p. 25.)

15. Comme elle l'indique au paragraphe 50 de larrêt, la Cour, dans les
décisions qu’elle a adoptées par la suite, a confirmé quelle importance il
convient d'accorder à la pratique ultérieure pour interpréter un traité.

16. La conduite ultérieurement suivie peut être utile soit pour établir
que les parties s'entendent sur l'interprétation du traité, soit pour éclairer
leur intention initiale. Il est possible que la conduite des parties déroge

171
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1213

aux dispositions du traité, montrant qu’il n’est pas tenu compte du sens
normal et ordinaire des termes utilisés. En pareil cas, «il peut se faire que
la limite qui sépare l'interprétation du traité de sa modification par la pra-
tique ultérieure tende à s’effacer», bien qu'il s’agisse de deux processus
tout à fait distincts. De l’avis de la Commission du droit international,
c’est exactement ce qui s’est produit dans l'affaire du Temple de Préah
Vihéar, dans laquelle la pratique ultérieure des parties n'était pas compa-
tible avec le sens naturel et ordinaire des termes du traité. La Commission
a donc conclu que la pratique ultérieure en l'occurrence avait eu pour
effet de modifier le traité (Annuaire de la Commission du droit interna-
tional, 1964, vol. II, p. 61).

17. La pratique d’un Etat déterminé peut avoir un poids particulier
quand elle a trait à l'exécution d’une obligation qui concerne spéciale-
ment ledit Etat, comme la Cour le dit elle-même dans l’avis qu’elle a
rendu sur le Statut international du Sud-Ouest africain (C_L.J. Recueil
1950, p. 135-136). Toutefois, pour que la conduite ultérieure puisse servir
à interpréter des traités bilatéraux, il faut que les deux parties souscrivent
ensemble à ladite conduite. L’accord peut s'exprimer par une action posi-
tive conjointe ou parallèle, mais il peut aussi être constaté dans l’activité
de l’une des parties seulement dès lors que l’autre partie donne son
consentement ou n’émet pas d’objection. Comme la Commission du droit
international le fait observer, il suffit que cette autre partie accepte la pra-
tique en question (Documents officiels de la conférence des Nations Unies
sur le droit des traités — première et seconde sessions: documents de la
conférence (1968-1969), p. 42, par. 15).

18. L'importance que revêt le silence de l’une des parties quand il
s’agit d'établir quelle conduite adoptent ultérieurement les parties à un
traité bilatéral a été reconnue tout récemment lors de l’arbitrage rendu
dans l’affaire du Canal de Beagle, quand il est dit ceci:

«la Cour ne peut pas accepter la thèse suivant laquelle la conduite
ultérieure, y compris des actes de juridiction, ne peut pas avoir de
valeur probante en tant que mode d'interprétation subsidiaire sauf si
elle fait l’objet d’un «accord» déclaré ou reconnu formellement entre
les Parties. Les dispositions de la convention de Vienne ne précisent
pas les modalités suivant lesquelles l’'«accord» peut se manifester.
Dans le cadre de la présente affaire, les actes de juridiction n'étaient
pas censés créer une source de titre qui flit indépendante des dispo-
sitions du traité; ces actes ne pouvaient pas non plus être considérés
comme contraires à ces dispositions tel que le Chili les comprenait.
Les éléments de preuve confortent l'idée que ces actes étaient no-
toires et bien connus de l’Argentine et qu’ils ne pouvaient procéder
que du traité. Dans ces conditions, le silence de l’Argentine auto-
rise à déduire que les actes en question tendent à confirmer une
interprétation du sens du traité qui est indépendante des actes de
juridiction eux-mêmes.» (/nternational Law Reports, vol. 52, p. 224,
par. 169.) / Traduction du Greffe. |

172
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1214

IV. LA PRATIQUE ULTÉRIEURE DES PARTIES DANS L’APPLICATION DE L’AC-
CORD ANGLO-ALLEMAND DE 1890

19. La Namibie soutient que la conduite ultérieurement suivie par les
parties à l’accord anglo-allemand de 1890 démontre que l’île de Kasikili
fait partie de la Namibie. Elle se fonde à cet égard sur

«[le] contrôle et … l’utilisation de l’île de Kasikili par les Masubia du
Caprivi, l'exercice de la juridiction sur l’île par les autorités gouver-
nant la [Namibie] et le silence gardé par le Botswana et ses prédé-
cesseurs pendant près d’un siècle en pleine connaissance de cause»
(mémoire de la Namibie, vol. I, p. 60, par. 166).

20. Au cours de la procédure orale, la Namibie a insisté sur «la pré-
sence constante des Masubia sur le terrain pendant le régime colonial, à
laquelle il faut ajouter l’acceptation de la situation par les prédécesseurs
du Botswana» (CR 99/10, p. 27, par. 21 (Chayes)). Pour la Namibie, les
Masubia du Caprivi oriental ont occupé l’île depuis 1890 jusqu’au milieu
des années soixante au moins. Depuis l’époque où ils sont arrivés pour la
première fois en 1909, les représentants officiels allemands et leurs suc-
cesseurs ont intégré les institutions locales des Masubia dans la structure
même du régime colonial, et s’en sont servi comme d'instruments de leur
suzeraineté; et les activités qu’ils menaient étaient placées sous l’autorité
des autochtones Masubia — c’est-à-dire leur chef, sa kuta et les indunas,
ou représentants locaux. Tous ces faits étaient parfaitement connus des
autorités du Bechuanaland installées juste de l'autre côté du fleuve à
Kasane, mais elles n'ont formulé aucune objection ni protestation, tout
au moins jusqu'en 1948. Cette interactivité permet à la Namibie
de conclure que les parties s'accordaient à considérer que le traité, quand
on l’interprétait correctement, attribuait Vile de Kasikili à la Namibie
(CR 99/11, p. 41, par. 6 (Chayes)).

21. A ce sujet, le Botswana fait observer ceci:

«La thèse développée par la Namibie sur la base de la conduite
ultérieure des parties repose sur des fondements extrêmement peu
solides du point de vue aussi bien conceptuel que factuel. L’assise
conceptuelle est faible parce que «la conduite ultérieure» invoquée
par {a Namibie est en vérité un argument reposant sur la prescrip-
tion acquisitive. La conduite ultérieure, qui est liée à un instrument
juridique existant, s'oppose a la prescription, qui a pour objet de
défaire et de remplacer un titre préexistant.» (Réplique du Botswana,
vol. I, p. 55, par. 157.)

22. Pourtant, la Namibie dit très clairement dans son mémoire que la
conduite ultérieure des parties au traité anglo-allemand de 1890

«est pertinente dans la présente controverse pour trois raisons dis-
tinctes. En premier lieu, elle corrobore l’interprétation du traité... En
deuxième lieu, elle constitue un deuxième fondement totalement dis-
tinct de la revendication de la Namibie en vertu des doctrines concer-

173
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1215

nant l’acquisition de territoires par prescription, acquiescement et
reconnaissance. En dernier lieu, la conduite des parties montre que
la Namibie était en possession de l’île à l’époque où il a été mis fin au
régime colonial, fait qui est pertinent pour l'application du principe
de l’uti possidetis.» (Mémoire de la Namibie, vol. I, p. 60, par. 165.)

23. En outre, au cours de la procédure orale, la Namibie a souligné
que «sa thèse principale est que son titre est d’origine conventionnelle»,
et qu'elle n'avance l'argument «de la prescription ... qu'à titre subsi-
diaire» et que

«l’objet même de la faculté de plaider une thèse puis une autre à titre
subsidiaire est que chacune des thèses doit être considérée pour ce
qu'elle vaut et que l’on ne peut tirer aucune conclusion à l’encontre
d'une thèse au seul motif qu’une thèse divergente a également été
plaidée» (CR 99/10, p. 24, par. 10 (Chayes)).

24. Par suite, la Cour doit examiner en premier lieu la demande prin-
cipale présentée par la Namibie, c’est-à-dire qu’elle doit examiner la
conduite ultérieurement suivie pour interpréter l’accord anglo-allemand
de 1890; et ce n'est que si cette demande principale de la Namibie
n’aboutit pas que la Cour devra examiner les demandes subsidiaires, fon-
dées sur la prescription, l’acquiescement et la reconnaissance, que la
Namibie présente pour démontrer que l’île de Kasikili lui appartient.

V. LE MANDAT RELATIF AU SUD-OUEST AFRICAIN (NAMIBIE)

25. A la suite de l’ouverture des hostilités, lors de la première guerre
mondiale, le Caprivi oriental a été occupé en septembre 1914 par la police
paramilitaire de Rhodésie du Sud qui n’a rencontré aucune résistance. Le
capitaine Eason a été nommé le 6 novembre 1914 commissaire spécial
pour la bande de Caprivi et a pris ses fonctions le 20 novembre à Schuck-
mannsburg. Comme il est indiqué dans le rapport du commissaire rési-
dent pour l'administration de la bande de Caprivi pendant la période
allant de 1914 au 31 mars 1922, «on ne voulait pas exercer l’autorité plus
fortement ni sur une plus grande étendue qu'il n’était absolument indis-
pensable» (mémoire de la Namibie, vol. IV, annexe 52, p. 203).

26. Aux termes de l’articie 119 du traité de paix signé a Versailles le
28 juin 1919, l'Allemagne a renoncé en faveur des principales Puissances
alliées et associées à tous ses droits sur ses possessions d’outre-mer, y
compris le Sud-Ouest africain allemand.

27. L'article 22, paragraphe 1 du Pacte de la Société des Nations dis-
pose:

«Les principes suivants s'appliquent aux colonies et territoires
qui, à la suite de la guerre, ont cessé d’être sous la souveraineté des
Etats qui les gouvernaient précédemment et qui sont habités par des
peuples non encore capables de se diriger eux-mêmes dans les condi-

174
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1216

tions particulièrement difficiles du monde moderne. Le bien-être et le
développement de ces peuples forment une mission sacrée de civilisa-
tion, et il convient d’incorporer dans le présent Pacte des garanties
pour l’accomplissement de cette mission.»

28. Le paragraphe 2 du même article 22 ajoute:

«La meilleure méthode de réaliser pratiquement ce principe est de
confier la tutelle de ces peuples aux nations développées qui, en rai-
son de leurs ressources, de leur expérience ou de leur position géo-
graphique, sont le mieux 4 méme d’assumer cette responsabilité, et
qui consentent à l’accepter; elles exerceraient cette tutelle en qualité
de mandataires et au nom de la Société.»

29. Et le paragraphe 6 du même article 22 du Pacte de la Société des
Nations précise le régime des mandats en indiquant que

«des territoires tels que le Sud-Ouest africain et certaines îles du
Pacifique austral ... par suite de la faible densité de leur population,
de leur superficie restreinte, de leur éloignement des centres de civi-
lisation, de leur contiguïté géographique au territoire du mandataire
ou d’autres circonstances ne sauraient être mieux administrés que
sous les lois du mandataire, comme une partie intégrante de son ter-
ritoire, sous réserve des garanties prévues plus haut dans l’intérêt de
la population indigène. »

30. En outre, l’article 22 prévoit que le mandataire doit envoyer au
Conseil un rapport annuel concernant les territoires dont il a la charge
(par. 7); qu’une commission permanente sera chargée de recevoir et
d’examiner les rapports annuels des mandataires et de donner au Conseil
son avis sur toutes questions relatives à l'exécution des mandats (par. 9);
et que

«Si le degré d’autorité, de contrôle ou d’administration à exercer
par le mandataire n’a pas fait l’objet d’une convention antérieure
entre les Membres de la Société, 1l sera expressément statué sur ces
points par le Conseil.» (Par. 8.)

31. Les principales Puissances alliées et associées ont accepté qu’un
mandat sur le territoire de l’ancien protectorat allemand du Sud-Ouest
soit confié à Sa Majesté britannique et exercé en son nom par le gouver-
nement de l’Union sud-africaine. Sa Majesté britannique a accepté pour
le gouvernement de l’Union sud-africaine et en son nom ledit mandat
et s’est engagée à l'exercer pour le compte de la Société des Nations
conformément aux dispositions arrêtées par le Conseil de la Société le
17 décembre 1920, lesquelles ont confirmé une décision prise antérieu-
rement le 7 mai 1919.

32. Aux termes du mandat sur le Sud-Ouest africain, il fallait deman-
der à la Société des Nations son consentement pour pouvoir modifier ses
dispositions (art. 7, par. 1); et le pouvoir de l’Union sud-africaine était
défini à l’article 2 comme suit:

175
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1217

«Le mandataire aura pleins pouvoirs d'administration et de légis-
lation sur le territoire faisant l’objet du mandat. Ce territoire sera
administré selon la législation du mandataire comme partie inté-
grante de son territoire. Le mandataire est en conséquence autorisé à
appliquer aux régions soumises au mandat la législation de l'Union
de l’Afrique du Sud, sous réserve des modifications nécessitées par
les conditions locales.

Le mandataire accroîtra par tous les moyens en son pouvoir, le
bien-être matériel et moral ainsi que le progrès social des habitants
du territoire soumis au présent mandat.» (Société des Nations, Jour-
nal officiel, janvier-février 1921, p. 89.)

33. Jusqu’au 31 décembre 1920, la bande de Caprivi a été administrée
comme si elle faisait de facto partie du protectorat du Bechuanaland sou-
mis à la loi martiale. Dans la partie orientale du Caprivi, ce régime de la
loi martiale a pris fin sous l’effet de la proclamation du gouverneur géné-
ral n° 12 de 1922 et de la proclamation du Haut Commissaire n° 23 de
1922, qui a placé la bande de Caprivi sous Pautorité civile du protectorat
rétroactivement à compter du 1° janvier 1922 (mémoire du Botswana,
annexes, vol. III, annexe 19, p. 257).

34. L'Union sud-africaine a continué d’exercer son mandat sur le Sud-
Ouest africain après la dissolution de la Société des Nations, alors que
l'on s'attendait pourtant à ce que les territoires sous mandat qui n'étaient
pas devenus indépendants soient placés sous le régime de tutelle des
Nations Unies. Parmi les puissances mandataires, l’Union sud-africaine
fut la seule à refuser d’opérer ce transfert pour le territoire du Sud-Ouest
africain, parce qu'à son avis le mandat était désormais caduc. Par suite,
PUnion sud-africaine non seulement a refusé de s’acquitter de ses obliga-
tions en vertu du Pacte et du Mandat mais a également invoqué la situa-
tion particulière du territoire sous mandat pour l’annexer à son propre
territoire. C'est pourquoi l’Assemblée générale des Nations Unies a décidé
de demander à la Cour un avis consultatif sur la question.

35. Dans l’avis consultatif qu’elle a rendu le 11 juin 1950, la Cour a
déclaré que la création de l'institution du mandat

«n’impliquait ni cession de territoire ni transfert de souveraineté à
PUnion sud-africaine. Le gouvernement de l’Union devait exercer
une fonction d’administration internationale au nom de la Société
des Nations aux fins de favoriser le bien-être et le développement des
habitants.» (C.L.J. Recueil 1950, p. 132.)

36. La Cour ajoutait que

a) «J’ Union sud-africaine continue à être soumise aux obligations inter-
nationales énoncées à l’article 22 du Pacte de la Société des Nations et
au Mandat pour le Sud-Ouest africain» (ibid, p. 143);

b) «l’Assemblée générale des Nations Unies est fondée en droit à exercer
les fonctions de surveillance qu’exergait précédemment la Société des

176
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1218

Nations en ce qui concerne l’administration du territoire et que
l'Union sud-africaine a l'obligation de se prêter à la surveillance de
l’Assemblée générale et de lui soumettre des rapports annuels» (C.1J.
Recueil 1950, p. 137);

c) «fl est évident que l'Union n’est pas compétente pour modifier uni-
latéralement le statut international du territoire ou l’une quelconque
de ces règles internationales», comme il «ressort de l’article 7 du
Mandat, qui dispose expressément que l’autorisation du Conseil de la
Société des Nations est nécessaire pour modifier les dispositions du
Mandat» (ibid., p. 141);

et que

d) «l'Union sud-africaine agissant seule n’est pas compétente pour mo-
difier le statut international du territoire du Sud-Ouest africain et
que la compétence pour déterminer et modifier ce statut appartient
à l’Union sud-africaine agissant avec le consentement des Nations
Unies» (ibid., p. 144).

37. L'Assemblée générale des Nations Unies a mis fin au mandat de
l'Union sud-africaine sur le Sud-Ouest africain par sa résolution 2145
(XXT) de 1966; et elle a confié au Conseil de sécurité l'administration du
Sud-Ouest africain portant désormais le nouveau nom de Namibie par sa
résolution 2248 (S-V) de 1967. En outre, l’Afrique du Sud refusant de se
retirer du territoire, le Conseil de sécurité a déclaré que sa présence en
Namibie (Sud-Ouest africain) était illicite dans sa résolution 176 de 1970:
cette illicéité a été confirmée par la Cour dans l’avis consultatif qu’elle a
rendu le 26 janvier 1971 sur les Conséquences juridiques pour les Etats de
la présence continue de l'Afrique du Sud en Namibie { Sud-Ouest africain)
nonobstant la résolution 276 (1970) du Conseil de sécurité (C.LJ. Recueil
1971, p. 58, par. 113) (voir le paragraphe 69 de l’arrêt).

38. La position juridique de l’Union sud-africaine est demeurée
inchangée pendant tout le temps que son mandat sur le Sud-Ouest afri-
cain a existé. Ses pouvoirs sur le territoire étaient exclusivement des pou-
voirs administratifs et législatifs; et l'Union devait les exercer afin d’«ac-
croître], par tous les moyens en son pouvoir, le bien-être matériel et
moral ainsi que le progrès social des habitants». Il n’entrait pas dans les
pouvoirs conférés au mandataire de procéder à des actes de disposition
du territoire, et l'Union sud-africaine, par conséquent, ne pouvait pas
procéder à de tels actes.

39. Les autorités britanniques ont compris que telle était la situation
juridique en 1949, quand elles ont examiné la possibilité de conclure un
accord au sujet de l’île de Kasikili avec l’Union sud-africaine en sa qualité
de puissance mandataire pour le Sud-Ouest africain. M. G. H. Baxter
(bureau des relations du Commonwealth) examine alors la proposition
formulée par l'Union sud-africaine qui vise à situer la frontière dans le
chenal sud du Chobe, étant entendu que les habitants et les autorités du

177
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1219

protectorat du Bechuanaland se verraient garantir la possibilité d'utiliser
le chenal nord pour la navigation (lettre datée du 14 octobre 1948 et
adressée au cabinet du haut commissaire à Pretoria, mémoire de la Nami-
bie, vol. IV, annexe 63, p. 280; mémoire du Botswana, annexes, vol. III,
annexe 23).

40. Dans le rapport qu’il adresse le 20 octobre 1949 à sir Evelyn
Baring, au commissaire pour le Basutoland, le protectorat du Bechuana-
land et le Swaziland, M. Baxter formule des observations sur l’aspect
international de la question:

«aspect international ... dépend en majeure partie de la question
de savoir si le mandat est toujours considéré comme étant en vigueur.
Le gouvernement de l’Union est d’avis que le mandat est arrivé à
expiration. [Ce rapport de M. Baxter a été établi en 1950 avant que
la Cour ait rendu son avis consultatif sur la question.] Or, ce point
de vue n'est pas universellement partagé par les autres gouverne-
ments et la situation, au regard du droit international, semble com-
plexe. Le mandat est limité, par le préambule et son article I, au
territoire qui constituait l’ancien protectorat allemand du Sud-Ouest
africain. En vertu de l’article III d’un accord conclu en 1900 avec
l'Allemagne, la frontière a été fixée à l'époque comme passant par la
ligne médiane du cours principal de la rivière et, comme il s’avère
être le cas aujourd’hui, le cours principal se situait concrètement au
nord de l’île en question, le territoire sous mandat ne comprenant
donc pas ladite île. En vertu de l’article 7 du mandat, aucune modi-
fication n’est réalisable sans le consentement du Conseil de la Société
des Nations. Dans la mesure où le mandat est toujours en vigueur,
on pourrait en conclure qu'il convient donc d’en référer à un organe
des Nations Unies ou bien qu’il est impossible de procéder à la
moindre rectification de frontière. Certes, il est possible que per-
sonne n’émette d’objection au sein des Nations Unies, puisque la
proposition consiste en un accroissement territorial et non pas en
une réduction, mais l'éventualité d’une objection ne peut être igno-
rée.» (Mémoire du Botswana, vol. HI, annexes, annexe 28, p. 288.)

Et M. G. H. Baxter ajoute:

«L'article VI de laccord de 1900 dispose que «les lignes de
démarcation fixées aux articles I à IV pourront être rectifiées par
voie d’accord entre les deux puissances en fonction des nécessités
locales». On pourrait donc dire que cette disposition autorise
aujourd’hui à modifier la frontière tant aux fins du droit internatio-
nal que du droit interne par voie d’accord entre le Gouvernement du
Royaume-Uni et le gouvernement de l’Union qui est en l’occurrence
le successeur du Gouvernement allemand. Mais il est peu probable
que l’argument soit valable car la rectification reviendrait à modifier
ce qui est en fait la frontière de l’ancien protectorat allemand. Entre
ces deux gouvernements, l’article VI est probablement encore en

178
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1220

vigueur, mais nous nous trouvons ici en présence d’un texte (le man-
dat) qui intéresse d’autres parties.» (Mémoire du Botswana, vol. III,
annexes, annexe 28, p. 290-291.)

41. Compte tenu des considérations ci-dessus, le cabinet du haut com-
missaire à Pretoria a conclu qu’il «vaudrait mieux ne soulever aucun
lièvre» (lettre adressée le 19 novembre 1949 par le haut commissaire à
Pretoria à V. F. Ellenberger, mémoire du Botswana, vol. III, annexe 29,
p. 296). Le haut commissaire, sir Evelyn Baring, a donc décidé de ne pas
conclure d’accord formel et il a expliqué dans une lettre datée du 10 mai
1951 à M. Forsyth, du département des affaires extérieures de l’Union
sud-africaine, que la question semblait «de nature à créer de multiples
complications juridiques de caractère international dont la solution sou-
lèverait des difficultés hors de proportion avec l'importance de l'affaire»
{mémoire de la Namibie, vol. IV, annexe 69, p. 294; mémoire du Botswana,
annexes, vol. III, annexe 30, p. 298; CR 99/7, p. 12 (Brownlie)).

42. Par suite, une fois confirmée la création de l'institution du mandat
par le Conseil de la Société des Nations en 1920, l'Union sud-africaine ne
pouvait pas de sa propre initiative modifier le territoire du Sud-Ouest
africain tel qu'il avait été déterminé par la conduite ultérieurement suivie
des parties à l’accord anglo-allemand de 1890.

43. C’est pourquoi 1914 représente la dernière date à prendre en consi-
dération pour la détermination de la conduite ultérieure des parties,
l'Allemagne et la Grande-Bretagne, en ce qui concerne l'interprétation de
l’article [TI de l'accord anglo-allemand de 1890. En fait, aucune conduite
ultérieure ne peut exister de la part de l'Allemagne au-delà de septembre
1914, date à laquelle la partie orientale du Caprivi a été occupée par la
Rhodésie du Sud. Tant que le mandat était en vigueur, l’Union sud-afri-
caine n’avait pas compétence ni pour conclure expressément un accord
quelconque destiné à délimiter la frontière internationale du Sud-Ouest
africain ni pour modifier la conduite ultérieurement suivie en ce qui
concerne l'interprétation de l’article III] de l'accord anglo-allemand de
1890, Par suite, à mon sens, il convient de déterminer cette conduite ulté-
rieure des parties aux fins de l’interprétation de l’accord anglo-allemand
sur la base de la situation qui a existé jusqu’en septembre 1914.

VI. ELEMENTS DE PREUVE PERTINENTS PRESENTES À LA COUR

44. Dans l'arrêt qu’elle a rendu le 26 novembre 1984, la Cour a dit que
«c’est en définitive au plaideur qui cherche à établir un fait qu’incombe la
charge de la preuve» (Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), compétence et
recevabilité, arrêt, C.J. Recueil 1984, p. 437, par. 101; voir également
Différend frontalier (Burkina FasolRépublique du Mali), C.J. Recueil
1986, p. 587, par. 65).

45. C’est pourquoi la Cour doit examiner en Pespéce les éléments que
la Namibie a présentés à la Cour pour appuyer sa thèse qui est que la

179
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1221

pratique ultérieurement suivie par les parties 4 l’accord anglo-allemand
de 1890 démontre que, pour elles, le chenal sud du Chobe était le «chenal
principal» visé à l’article III dudit accord; et que, par conséquent, l’île de
Kasikili faisait partie de la Namibie. Dans ces conditions, les faits qui
indiquent quelle à été la pratique ultérieurement suivie par les parties, tels
que la Namibie les présente, sont les suivants:

«1) l'occupation et l’utilisation continues, publiques et notoires du
territoire en question durant une longue période; 2) l'exercice de la
souveraineté sur ce territoire et 3) le défaut pour l’autre partie, ayant
connaissance de ces faits, d’élever des objections ou protestations ou
de faire valoir ses droits» (mémoire de la Namibie, vol. I, p. 66,
par. 180).

46. Les éléments de preuve a examiner sont les suivants:

A. Le rapport du capitaine H. V. Eason (1912)

47. Un échange de communications a lieu entre la Grande-Bretagne et
l'Allemagne au début du siècle, qui porte sur la moitié occidentale de la
démarcation sud établie par le traité anglo-allemand de 1890. Le 14 jan-
vier 1911, le secrétaire d'Etat aux colonies, lord Harcourt, a donné pour
instruction au haut commissaire du protectorat du Bechuanaland de
recueillir «toutes les informations disponibles auprès de sources locales
pour étayer l’idée que le chenal nord est le chenal principal» du Chobe
aux alentours de l’île de Kasikili (mémoire de la Namibie, vol. IV,
annexe 44, p. 170).

48. C’est cette dépêche qui est à l’origine du rapport du capitaine
H. V. Eason, lequel est daté du 5 août 1912, dans lequel l’auteur dit ceci:

«A 2 miles [3,20 kilomètres] en amont des rapides, on trouve l’île
de Kissikiri. Là, j'estime que c'est sans aucun doute le chenal nord
qui doit être considéré comme le chenal principal. A l'extrémité occi-
dentale de Vile, en cette période de l’année, le chenal nord est large
de plus de 100 pieds [30,50 mètres] et sa profondeur est de 8 pieds
[2,40 mètres], et le chenal sud a une largeur d'environ 40 pieds [12,20
mètres] et une profondeur de 4 pieds [1,20 mètre]. Ce chenal sud est
principalement un bras mort et, s’il y a du courant, celui-ci s'écoule
vers le nord. Les autochtones qui vivent à Kasika, en territoire alle-
mand, y pratiquent actuellement la culture.» (Mémoire de la Nami-
bie, vol. IV, annexe 47, p. 177.)

49. Bien que le capitaine Eason ait déclaré que c’était le chenal nord
«qui [devait] être considéré comme le chenal principal», il a reconnu que
les «autochtones qui vivent à Kasika, en territoire allemand, y prati-
qu{aient] actuellement la culture», et il voulait ainsi parler de l'île de
Kasikili.

180
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1222

B. Le rapport conjoint de 1948 ( Trollope-Redman )et l'échange
de correspondance entre 1948 et 1951

50. La Cour analyse en détail, aux paragraphes 56 à 61 de l’arrêt, le

rapport conjoint de 1948 établi par L. F. W. Trollope et Noel W. Red-
man, ainsi que les antécédents de ce rapport et la correspondance qui a
suivi entre 1948 et 1951. Il n’y a donc pas lieu de reproduire ici les extraits
pertinents. À mon sens, ces documents établissent :

a)

b)

c)
d)

que les Masubia de la partie orientale du Caprivi étaient la seule
tribu qui utilisait l’île pour la cultiver non seulement jusqu’en 1914,
c’est-à-dire jusqu’à la date critique à prendre en compte aux fins de
l'interprétation de l'accord anglo-allemand de 1890, mais aussi
jusqu’en 1947, date à laquelle le différend frontalier est né entre les
Parties;

qu’au cours de cette même période, ni les tribus du Bechuanaland ni
les autorités du protectorat du Bechuanaland n’ont jamais formulé de
plainte au sujet de cette utilisation de l’île;

que les tribus du protectorat du Bechuanaland n’ont jamais exploité
lîle ni à des fins agricoles ni à d’autres fins quelconques; et

que les tribus du Bechuanaland et les autorités du protectorat du
Bechuanaland pouvaient utiliser sans la moindre contestation le che-
nal nord du Chobe autour de l’île de Kasikili.

Ces conclusions sont du reste acceptées dans l’arrêt, où l’on peut lire

ceci:

«De l’ensemble de la documentation administrative et diploma-
tique mentionnée ci-dessus, la Cour, pour sa part, retiendra les élé-
ments suivants: 1) jusqu’en 1947, aucune divergence de vues n'avait
surgi entre, d’une part, la puissance administrant la bande de Caprivi
et, d’autre part, le Bechuanaland au sujet de la frontière dans la
région de l’île de Kasikili/Sedudu; 2) il semble que, compte tenu des
cartes alors disponibles, la frontière était jusque la supposée se situer
dans le chenal sud du Chobe...» (Par. 62.)

C. Le rapport de M. R. R. Renew (1965)

51. Répondant à une demande de renseignements concernant l’île de

Kasikili qui émanait du ministère des travaux publics, R. R. Renew, car-
tographe général du protectorat du Bechuanaland a établi son rapport le
10 octobre 1965. M. Renew rappelle tout d’abord:

«L'île de Kasikili est devenue l’objet d’un litige en 1947 quand, à
cette date, le commissaire indigène de l’est de la bande de Caprivi
aurait contesté le droit du Bechuanaland à utiliser le bras principal
de la rivière Chobe, le long du côté nord de l’île, comme voie navi-
gable.» (Mémoire du Botswana, vol. ITI, annexe 36, p. 321.)

181
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1223

Puis, après avoir analysé l'échange de correspondance Trollope-
Dickinson (1948-1951), M. Renew formule la conclusion suivante: «il
semble donc que, si nous voulons maintenant utiliser l’île, nous n’avons
pas d’autre choix que de rouvrir la question.» Et il ajoute:

«Je pense que les arguments par lesquels l’ Afrique du Sud prétend
posséder cette île sont très faibles. Le fait que nous n’en ayons pas
fait usage et que nous ayons autorisé les membres des tribus du
Caprivi à l’utiliser n’est pas vraiment assimilable à la prescription;
cela veut plutôt dire que nous avons toléré que la population du
Caprivi utilise l’île alors qu’il était mal commode pour nous de
l'utiliser nous-mêmes.» (Mémoire du Botswana, annexes, vol. IH,
annexe 36, p. 325.)

52. En somme, les faits énoncés par M. R. R. Renew dans son rapport
coïncident avec les conclusions déjà formulées dans la présente opinion
(voir le paragraphe 50 ci-dessus).

D. Les témoins produits par la Namibie

53. Les déclarations entendues en mai et juin 1994 de la bouche des
témoins produits par la Namibie pour déposer devant l’équipe technique
conjointe d'experts confirment que seuls les Masubia de la partie orientale
du Caprivi utilisaient l’île de Kasikili pour y pratiquer des cultures; que,
jamais, des individus relevant du protectorat du Bechuanaland n'avaient
utilisé Pile; que l'autorisation d’utiliser l’île n’a jamais été demandée qu’aux
autorités des Masubia ou jamais obtenue qu’auprès desdites autorités; et
que les autorités britanniques étaient à l’époque au courant de ces activités.

54. Le Botswana soutient qu'il n’est pas possible de retenir ces décla-
rations à cause des contradictions qui sont apparues lors du contre-inter-
rogatoire des témoins. En particulier, le Botswana souligne que le chef
Moraliswani, quand on lui a demandé quand il a été mis fin aux labours
sur l’île de Kasikili, a répondu ceci:

«C'était en 1937, à ce moment-là, beaucoup d’éléphants entraient
au Caprivi et, quand les gens labouraient, ils constataient que les élé-
phants détruisaient leurs champs, et c’est alors qu'ils décidaient de se
déplacer et de s’installer de l’autre côté, ici, au Caprivi.» (Mémoire
de la Namibie, annexes, vol. III, annexe 2, p. 209.)

Le Botswana en tire par conséquent la conclusion que l’île a cessé d’être
cultivée en 1937 (contre-mémoire du Botswana, vol. I, p. 205, par. 468).

55. Toutefois, comme nous l’avons dit, la conduite ultérieurement sui-
vie par les parties ne doit être examinée aux fins de l'interprétation de
l'accord anglo-allemand de 1890 que jusqu’en 1914 (voir la section V de
la présente opinion). Par conséquent, quand le Botswana dit que l’île de
Kasikili n’a été cultivée que jusqu’en 1937, son argument n’a aucune per-
tinence. Du reste, même si les témoins de la Namibie se contredisent par-
fois quand il s’agit de détails, ils disent essentiellement la même chose et

182
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1224

c’est pourquoi, à mon avis, il faut tenir leurs déclarations pour des témoi-
gnages valables. Par suite, l’objection qui est ainsi formulée par le
Botswana ne peut pas être retenue.

56. En outre, le Botswana plaide que les dépositions de témoins ne
seraient pertinentes que si elles devaient éclairer soit les intentions réelles
des parties à l’accord anglo-allemand de 1890 soit le sens ordinaire à
l’époque considérée (c’est-à-dire 1890) du membre de phrase: «le centre
du chenal principal {du fleuve]» qui figure à l’article III dudit traité. Par
suite, pour le Botswana, les dépositions relatives à des activités alléguées
sur l'île, qui tendraient à rapporter la preuve d’une conduite ultérieure-
ment suivie, ne présentent aucune pertinence en droit quand il s’agit de
déterminer la frontière entre la Namibie et le Botswana sur la base de
lPaccord anglo-allemand de 1890 (contre-mémoire du Botswana, p. 203,
par. 461; CR 99/12, p. 10-11 (Tafa)).

57. La commission mixte d’experts techniques a été constituée a la
suite du communiqué publié le 24 mai 1992 par le président du Botswana,
le président de la Namibie et le président du Zimbabwe (mémoire du
Botswana, vol. III, annexes, annexe 55, p. 413-415); et le mémorandum
d’accord relatif au mandat de l’équipe qui a été signé par la Namibie et le
Botswana le 23 décembre 1992 autorise expressément les dépositions ver-
bales. L'article 7, paragraphe 1, du mémorandum d’accord se lit comme
suit:

«Dans l’exécution de ses fonctions, l’équipe aura le pouvoir
f) d'entendre sans préjudice des traités de 1890 et 1892 tout témoi-
gnage oral émanant de toute personne compétente au Botswana
et en Namibie ou dans n’importe quel autre pays que l’équipe
jugera nécessaire pour lui permettre de statuer sur le différend

relatif à Vile de Kasikili/Sedudu.» (Mémoire du Botswana,
annexes, vol. III, annexe 57, p. 433-434.)

58. On peut donc dire que le mandat de 1992 n’obligeait pas les
témoins a montrer exclusivement quelles étaient les intentions réelles des
parties a l'accord anglo-allemand de 1890 ou quel était le sens ordinaire
des termes «le centre du chenal principal du fleuve» à l’époque consi-
dérée (1890), comme le soutient le Botswana. Les dépositions de témoins
ont été déclarées recevables en général, chaque fois qu’elles se justifiaient,
pour établir des faits intéressant le différend frontalier dont fait l’objet
Pile de Kasikili/Sedudu. La Namibie a par conséquent appelé des témoins
pour établir quelle a été la conduite ultérieurement suivie par les parties
qui est un moyen d'interpréter l’accord anglo-allemand de 1890. Pour la
même raison, le Botswana a présenté les déclarations de ses témoins
comme étant de bons éléments de preuve, sur lesquels il s’est appuyé pour
contredire la conduite ultérieurement suivie telle que la formulait la
Namibie et prouver que les Masubia de la partie orientale du Caprivi
n'étaient pas les seuls à utiliser Pile de Kasikili. Par suite, à mon sens,
cette objection du Botswana ne peut pas être retenue.

183
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1225

E. Eléments de preuve présentés par le Botswana

59. 1) Le Botswana a présenté des déclarations écrites sous serment
des personnes ci-après: a) Dominic Diau (déclaration datée du 6 octobre
1997); Brian Egner (déclaration datée du 19 septembre 1997); Peter Gor-
don Hepburn (déclaration datée du 6 août 1997); Timothy Neville Liver-
sedge (déclaration datée du 30 octobre 1997) et Michael Slogrove (décla-
ration datée du 8 juillet 1997) (contre-mémoire du Botswana, annexes
47-51); et b) Botsweletse Kingsley Sebele (déclaration du 14 août 1998);
Michael Slogrove (déclaration datée du 24 août 1998); et Simon Adolph
Hirschfield (déclaration du 25 août 1998) (réplique du Botswana, vol. I,
annexes 20-22).

60. Les déclarations sous serment ci-dessus se limitent à des faits qui
ont eu lieu entre 1977 et 1979; 1959 et 1962; 1962 et 1970; 1969-1970 et
1972-1978 respectivement (contre-mémoire du Botswana, annexes 47-51);
et des faits qui ont eu lieu entre octobre 1971 et avril 1975; entre 1972-
1978 et 1971-1995 (réplique du Botswana, annexes 20-22). Par consé-
quent, 4 mon sens, ces faits ne sont pas utiles pour établir la conduite
ultérieurement suivie par les parties à l'accord anglo-allemand de 1890 en
1914, qui est la date critique; ni méme en 1947, qui est la date a laquelle
le différend a surgi pour la première fois entre les Parties (voir section V
ci-dessus de la présente opinion).

61. 2) Le commissaire de district de Kasane, M. Noel Redman, dans
la lettre de couverture du 26 janvier 1948 (par. 5), annongant le rapport
conjoint établi par lui-méme et par M. Trollope, donne au secrétaire du
gouvernement (Maefeking) les indications ci-après:

«Depuis que le rapport ci-joint a été établi, j’ai reçu de nouvelles
informations de la part d’un habitant de l’île, d’après lequel, en 1924,
un chef caprivi appelé Liswaninyana aurait demandé au capitaine
Neale [sic: Nellie], le magistrat résident à Kasane, l'autorisation
pour les membres de sa tribu de cultiver l’île et d’y faire paitre du
bétail. L'autorisation a bien entendu été accordée verbalement et il
n’a pas été signé d’accord écrit. A l'époque, les bœufs du gouverne-
ment paissaient sur l’île mais ils ont été évacués en 1925. Avant 1924,
toujours d’après le même informateur, il y avait une famille caprivi
qui pratiquait la culture sur l’île mais sans autorisation.» (Mémoire
du Botswana, annexes, vol. III, annexe 22, p. 265; CR 99/7, p. 23-24
(Brownlie).)

62. Toutefois, ces renseignements complémentaires rapportés par
M. Redman portent sur des actes qui sont postérieurs a 1914, la date cri-
tique servant à déterminer la conduite ultérieurement suivie par les par-
ties aux fins d'interpréter accord anglo-allemand de 1890. En outre, le
témoignage que M. Redman rapporte ne fournit qu’une preuve par
ouï-dire. En outre, comme la Namibie le fait observer:

«en 1924, le capitaine Neale avait un rôle double. Il était à la fois
commissaire de district à Kasane, pour le protectorat du Bechuana-

184
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1226

land, et administrateur du Caprivi oriental en vertu du mandat de la
Société des Nations sur le Sud-Ouest africain. Dans ces conditions,
même s’il avait autorisé Liswaninyana à cultiver l’île, cette mesure
n'aurait pas nécessairement prouvé que le protectorat contrôlait Vile.
Etant donné le double rôle ainsi imparti au capitaine Neale, il n’est
pas possible d'apprécier correctement l'autorisation qu'il aurait
donnée d’utiliser Pile de Kasikili sans établir d’abord s’il agissait en
qualité d'administrateur du Caprivi oriental ou en qualité d’admini-
strateur du district de Kasane dans le protectorat du Bechuana-
land.» (Réplique de la Namibie, p. 108, par. 244.)

63. 3) Le Botswana s'appuie sur le fait que ce n’est pas avant le
6 mars 1992 que la Namibie commence a se plaindre que ses habitants
soient dans l'impossibilité d’utiliser l’île de Kasikili, bien qu’ils aient mis
fin à cette utilisation en 1937 d’après les déclarations du chef Moraliswani
ou en 1958 comme certains témoins de la Namibie l’ont affirmé (CR 99/7,
p. 25 (Brownlie)). Or, la date critique servant à établir la conduite ulté-
rieure des parties est 1914. Les faits en question, par conséquent, qui se
situent tous après cette date, sont dénués de pertinence du fait de l’exis-
tence du mandat sur le Sud-Ouest africain.

64. 4) D'après le Botswana, aucun groupe n’avait l’exclusivité de l’uti-
lisation de l’île à des fins agricoles car, dans les années quarante, sept
familles de migrants Barotse vivaient dans la région de Sedudu, le terme
Batoka étant le nom local du Chobe pour les personnes originaires de ce
qui fait actuellement partie de la Zambie, et ces familles cultivaient des
champs situés sur l’île. Le Botswana soutient que le fait est prouvé par les
rapports annuels sur le Chobe qui sont joints à sa réplique (annexes 7 et
8) (réplique du Botswana, p. 45, par. 125; annexes, annexes 7 et 8, p. 14-
20, 21-22; CR 99/7, p. 25 (Brownlie)). En outre, le Botswana souligne que
Pun des témoins, Keorapetse Mokhiwa, un paysan âgé de 70 ans, a
déclaré que «les champs étaient très petits, parce que les gens labouraient
à la main, avec des charrues à bras» (CR 99/8, p. 13, par. 4.5 (Fox)).

65. Cette thèse n’est toutefois par pertinente en soi, parce qu’elle porte
sur des faits postérieurs a 1914, c’est-à-dire postérieurs à la date critique
pour la détermination de la conduite ultérieurement suivie par les Parties
aux fins de l’interprétation de l'article III de l'accord anglo-allemand de
1890. En outre, Sedudu est un nom qui désigne non seulement l’île de
Kasikili mais également la vallée de Sedudu sur le territoire botswanais
que longe le fleuve Chobe. Par conséquent, à supposer même que les
familles dont il est question fussent installées et travaillaient à «Sedudu»,
il n’a pas été prouvé que «Sedudu» dans ce cas précis désigne l’île de
Kasikili.

66. 5) Dans ses plaidoiries, le Botswana a souligné par ailleurs que
Péchange de lettres entre MM. Trollope et Dickinson (1948-1951) a servi
à maintenir le statu quo. Or, à mon sens, le statu quo est favorable à la
position qu’adopte la Namibie au sujet de la conduite ultérieurement sui-
vie par les Parties (voir le paragraphe 50 ci-dessus).

185
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1227

67. 6) Le Botswana rappelle que les autorités britanniques ont créé en
1960 la réserve animalière du Chobe, dont la limite septentrionale corres-
pond à la frontière internationale entre le protectorat du Bechuanaland et
le Sud-Ouest africain. C’est pourquoi, de l'avis du Botswana, l’île n’est
plus cultivée depuis 1960 et, bien entendu, en fait, la culture a quasi cer-
tainement pris fin bien des années auparavant (CR 99/7, p. 27 (Brown-
lie)). Toutefois, là encore, l'argument n’est pas pertinent puisque la date
critique servant à établir la conduite ultérieurement suivie par les parties
à l’accord anglo-allemand de 1890 est 1914. Du reste, comme le fait
observer la Namibie, ja loi portant création de cette réserve animalière en
1960 mentionne la carte GSGS 3915 établie en 1933 par le War Office
britannique, laquelle indique que c’est le chenal sud qui sert de frontière
internationale (CR 99/1, p. 40, par. 64 (Chayes)).

68. 7) Le Botswana fait observer qu’à l’occasion de la visite que le
président du Botswana a envisagée de faire dans le voisinage de l’île en
1972, M. Slogrove a déclaré:

«Le débarquement sur l’île d’un escadron en armes de la police
militaire botswanaise en août 1972 pendant la visite des présidents,
escadron qui était censé fouiller l’île par mesure de sécurité, a ren-
forcé ma conviction que l’île était considérée comme appartenant au
territoire botswanais.» (Réplique du Botswana, annexes, annexe 10,
p. 25; CR 99/7, p. 28 (Brownlie).)

Les deux dépositions sous serment de M. Slogrove ont déjà été étudiées
et jugées non pertinentes parce qu’elles portent sur des faits postérieurs
à 1914, qui est la date critique à considérer pour déterminer la
conduite ultérieure des parties afin d’interpréter l'accord anglo-allemand
de 1890.

69. 8) Pour la même raison, la réunion de délégations des Parties à
Katima Mulilo en 1981, l'accord finalement conclu à Pretoria en 1984 et
la note du Botswana adressée à l’Afrique du Sud en date du 22 octobre
1986, dont le Botswana a fait état (CR 99/7, p. 28 (Brownlie)), sont sans
pertinence quand il s’agit d’établir quelle a été la conduite ultérieure des
parties à l’accord anglo-allemand de 1890.

70. 9) Le Botswana rappelle en outre qu’une dizaine de ses témoins
ont dit dans leurs dépositions avoir régulièrement conduit du bétail
depuis Maun jusqu’au ferry de Kazungula dans les années trente et qua-
rante; et qu'ils faisaient paître du bétail sur l’île de Kasikili (CR 99/8,
p. 26 (Fox)). Or, ces activités sont elles aussi sans pertinence quand il
s'agit de déterminer la conduite ultérieure des Parties en 1914, qui est la
date critique à retenir à cette fin.

F. Les cartes

71. Comme la date critique est 1914, toutes les cartes établies posté-
rieurement à cette date sont sans pertinence quand on veut interpréter

186
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1228

l'accord anglo-allemand de 1890 sous l’angle de la conduite ultérieure des
parties. Les seules cartes qu’il faut examiner sont par conséquent les sui-
vantes:

72. 1) La carte ID 776 de 1889 établie par le ministére de la guerre
britannique qui est évoquée dans l'accord anglo-allemand de 1890 et la
carte de la Zambézie méridionale (de 1891). Toutefois, ni l’une ni l’autre
de ces deux cartes ne présente la moindre utilité parce qu’il n’y figure
aucun signe de frontière le long du Chobe.

73. 2) La carte Kriegskarte au 1/800 000 (qui date de 1904) porte une
mention «ile de Sulumbu», mais, comme la Namibie le fait observer, «les
reproductions de cette carte dans l’atlas du Botswana (cartes 4 et 5), sur
lesquelles le Botswana semble s’appuyer pour faire ses analyses sont de
trés mauvaise qualité, et ne sont pas deux cartes mais deux copies d’une
même carte» (CR 99/4, p. 56 (Rushworth)). Le Botswana a accepté ces
critiques et reconnu que «[I]a carte porte quelques caractéristiques qui ne
sont pas conformes aujourd’hui avec les caractéres géographiques
connus» (réplique du Botswana, p. 71, par. 206). Et le Botswana n’a pas
même évoqué ladite carte lors de ses plaidoiries (CR 99/14, p. 27 (Fox)).
Cette carte est donc 4 mon sens sans pertinence.

74. La carte de Seiner au 1/500 000 (qui date de 1909) montre Vile de
Kasikili, méme si celle-ci est appelée «ile de Sulumbu». Toutefois, comme
la Namibie l’admet, la légende de la carte ne précise pas comment les
frontières internationales sont indiquées» (CR 99/4, p. 43 (Rushworth)).
Cette carte est donc sans pertinence quand on cherche à déterminer où se
situe la frontière à la hauteur de l’île de Kasikili.

75. La carte de Streitwolf (de 1910) qui est établie au 1/200000
indique Vile de Kasikili sous le nom de «Kassikiri». Elle est toutefois
sans pertinence car elle ne signale aucune frontière, comme la Namibie
le fait elle-même observer (CR 99/4, p. 44 (Rushworth)).

76. La carte de Von Frankenberg de 1912, établie au 1/100 000, montre
Vile de Kasikili, là encore sous le nom de «Kassikiri». Le mot allemand
« Flussarm» apparaît au-dessus du chenal sud et le Botswana en déduit
que le chenal sud n’est pas le «chenal principal» mais un bras annexe du
Chobe. Quoi qu'il en soit, le Botswana a soutenu qu’il ne se fondait pas
sur les cartes, parce qu'elles ne donnent pas de renseignements exacts et
ne sont pas cohérentes (réplique du Botswana, p. 99, par. 258). En outre,
ladite carte n'indique pas les frontières internationales entre les deux
pays. J’estime par conséquent qu’elle est sans pertinence.

77. Ii faut donc constater qu’aucune des cartes qui ont été soumises à
la Cour ne peut servir à établir quelle a été la conduite ultérieure des
Parties aux fins d’interpréter accord anglo-allemand de 1890, la date cri-
tique à respecter aux fins d’établir ladite conduite étant 1914. Il n’y a
donc pas lieu, à mon sens, d'examiner des questions ayant trait aux prin-
cipes cartographiques applicables à l'établissement de cartes ni d’exami-
ner les conditions auxquelles les cartes doivent répondre pour produire
des effets juridiques, ni de voir quelle importance elles revêtent pour la
solution de différends d’ordre juridique.

187
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1229

G. Photographies aériennes et images par satellite

78. Les photographies aériennes et les images par satellite soumises à
la Cour ne contiennent aucune indication permettant de déterminer où se
situe la frontière entre les Parties à la hauteur de l’île de Kasikili, même si
ces images peuvent être utiles quand on veut établir si l’île de Kasikili
était occupée ou cultivée. Mais elles sont de toute façon sans pertinence
parce qu’elles ont été prises après 1914, qui est la date critique quand on
veut considérer quelle a été la conduite ultérieure des Parties pour inter-
prêter Paccord anglo-allemand de 1890. En outre, des photographies
aériennes ou des images par satellite ne permettent pas d'établir si l’occu-
pation éventuelle de l’île de Kasikili était le fait des Masubia de la partie
orientale du Caprivi ou bien le fait des autochtones ou des autorités du
protectorat du Bechuanaland.

H. L'utilisation paisible et notoire de l’île de Kasikilil Sedudu
par des membres de la tribu des Masubia originaires de la partie
orientale du Caprivi

79. Le Gouvernement allemand a mis pour la première fois en place
une présence administrative dans la partie orientale de la bande de
Caprivi en février 1909. Comme la Namibie le dit elle-même, «le Caprivi
oriental constituait auparavant, si l’on se place dans la perspective des
Etats coloniaux européens, un «no man's land» situé pour l'essentiel en
marge des lois» (mémoire de la Namibie, vol. I, p. 88, par. 222).

80. Le gouverneur allemand à Windhoek, Bruno von Schuckmann,
prend le 16 octobre 1908 une ordonnance interdisant l’accès du territoire
à tous les Européens qui n'étaient pas munis d’un permis officiel, «jetant
ainsi les bases juridiques de l’exercice de l’autorité administrative dans la
région». En même temps, il nomme le capitaine Kurt Streitwolf résident
impérial au Caprivi et, à la tête d’un contingent de quatre officiers mili-
taires allemands et de 14 policiers africains, Streitwolf se rend alors dans
la bande de Caprivi le 25 janvier 1909. Quelques jours plus tard, le
3 février, le capitaine Streitwolf atteint la rive sud du Zambéze en face de
Sesheke et il y crée une nouvelle localité qu’il appelle Schuckmannsburg
où il établit son quartier général.

81. La Namibie ajoute que le 4 mai 1909 le capitaine Streitwolf a mis
en place à Schuckmannsburg un notable, Chikamatondo, «en qualité de
chef Masubia, répondant devant lui du gouvernement de la région», l’île
de Kasikili relevant «manifestement de sa juridiction». C’est de cette
façon que l'Allemagne a établi un régime d’« administration indirecte» et
les chefs indigènes ont fait partie intégrante des rouages de ce régime.
C'est ainsi que, conclut la Namibie, l'Allemagne a administré le Caprivi
oriental par l'intermédiaire de Chikamatondo et de l’organisation tribale
des Masubia (mémoire de la Namibie, p. 88-93, par. 222-232).

82. La Namibie soutient que le même régime d’«administration indi-
recte» a persisté après la mise en place du mandat sur le territoire du

188
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1230

Sud-Ouest africain. Le gouverneur général de l’Union sud-africaine a
déléguéla responsabilité du Caprivi au haut commissaire britannique
pour l’Afrique du Sud, la délégation de pouvoir prenant effet le 1° jan-
vier 1921 (mémoire de la Namibie, vol. V, annexe 93, p. 5-8), et le haut
commissaire a exercé son autorité par l’intermédiaire du protectorat du
Bechuanaland (mémoire du Botswana, annexes, vol. HI, annexe 19,
p. 257).

83. L’administration fut britannique jusqu’en 1929, puis elle a été
assumée directement par l’Union sud-africaine (mémoire de la Namibie,
vol. V, annexe 94, p. 9-11; mémoire du Botswana, annexes, vol. II,
annexe 20, p. 259-260). Au cours de cette période, les administrateurs bri-
tanniques des colonies faisaient également appel aux autorités tradition-
nelles des Masubia pour leur confier des tâches importantes, notamment
Padministration de la justice. Le fait est prouvé par les rapports transmis
par les fonctionnaires du Bechuanaland en leur qualité de délégués de
l'Afrique du Sud. C’est ainsi, par exemple, que tous leurs rapports pour
les années 1927, 1928 et 1929 comprennent le paragraphe ci-après:

«Chaque village est doté de son Induna ou chef traditionnel qui
est habilité à rendre la justice conformément à la loi et à la coutume
indigènes au bénéfice de ses fidèles. Il est généralement aidé par des
anciens. En l’absence d’accord, ou bien si le demandeur ou le défen-
deur n’est pas satisfait, le litige est porté devant le Kgotla du chef.

Le Kgotla ou tribunal du chef est la juridiction suprême et ses
arrêts sont définitifs à la réserve près qu'il est possible, sous l'effet de
la proclamation n° 1 de 1919. de faire appel des décisions des chefs
indigènes dans le protectorat du Bechuanaland, en première instance
devant un tribunal composé du commissaire adjoint ou du magistrat
du district et du chef, et, au cas où ils ne tomberaient pas d’accord, le
commissaire résident se prononce en dernier ressort sur le litige.
Quand les membres d’une tribu sont sanctionnés par leurs propres tri-
bunaux, la peine consiste généralement à prélever une ou plusieurs
têtes de bétail. Les bêtes confisquées deviennent la propriété exclusive
du chef, mais ce dernier peut faire don d’une partie du bétail à ses
conseillers.» (Rapport du gouvernement de l’Union sud-africaine sur le
Sud-Ouest africain pour l'année 1927, contre-mémoire du Botswana,
annexe 11, p. 123; rapport du gouvernement de l'Union sud-africaine
sur le Sud-Ouest africain pour l'année 1928, contre-mémoire du
Botswana, annexe 12, p. 108; rapport du gouvernement de l'Union
sud-africaine sur le Sud-Ouest africain pour l'année 1929, par. 458-
459, contre-mémoire du Botswana, annexe 13, p. 69, par. 459-460.)

84. Le Botswana dit qu’«il n’est pas plausible de donner à entendre
que le titre pourrait découler des activités agricoles des Masubia»; qu’«il
n'existe tout simplement aucune preuve que le régime d'administration
indirecte donnait compétence aux chefs du Caprivi de faire ou défaire des
frontières internationales»: et le Botswana rappelle les dispositions de
Particle VII de l'accord anglo-allemand de 1890:

189
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1231

«Les deux puissances s'engagent à ne pas intervenir dans une
sphère d'influence attribuée à l’autre puissance en vertu des ar-
ticles I à IV. Chaque puissance s’interdit, à l’intérieur de la sphère
d'influence de l’autre puissance, de procéder à des acquisitions, de
conclure des traités, d'accepter des droits souverains ou des protec-
torats ou de contrarier expansion de l'influence de l’autre puis-
sance.

Il est entendu qu’aucune personne physique ou morale de l’une ou
de l’autre puissance ne peut exercer de droits souverains dans une
sphère attribuée à l’autre puissance, sans le consentement de cette
dernière. »

Par conséquent, le Botswana conclut que l’occupation de l’île de Kasikili
par les Masubia du Caprivi oriental ne peut pas créer en faveur de la
Namibie un titre quelconque sur l’île de Kasikili (contre-mémoire du
Botswana, vol. I, p. 12, par. 23).

85. Le Botswana dit néanmoins:

«Le Gouvernement botswanais est disposé a reconnaitre que, tant
dans le territoire sous administration allemande que dans le protec-
torat du Bechuanaland, l’autorité des chefs traditionnels était sou-
mise à l’approbation du pouvoir colonial. Les chefs devenaient ainsi
en un certain sens des agents de l’administration coloniale des deux
côtés du Chobe. Mais rien ne prouve et il n’a été présenté aucune
preuve démontrant que les chefs avaient le pouvoir de se livrer à des
activités susceptibles de donner naissance à un titre. Une telle pro-
position serait aussi singulièrement étrange tant du point de vue juri-
dique que du point de vue historique.» (Contre-mémoire du
Botswana, p. 278, par. 685.)

86. Mais la Namibie ne prétend pas que l'Allemagne se livrait sur l’île
de Kasikili à des activités susceptibles de donner naissance à un titre par
l'intermédiaire de l’organisation tribale des Masubia. De l’avis de la
Namibie, le titre demeurait le même, c'était celui qui figurait dans l’accord
anglo-allemand de 1890. Toutefois, la délimitation de la frontière opérée
à l’article If] n’était pas claire et réclamait une interprétation. C’est pour-
quoi la Namibie s'appuie sur la conduite ultérieure des Parties afin
d'interpréter le titre existant, c’est-à-dire l’accord anglo-allemand de 1890;
il n'a pas été créé de titre nouveau, le titre existant a été confirmé et inter-
prété par la conduite ultérieure des Parties.

87. Les éléments de preuve présentés par la Namibie montrent que
l'Allemagne a administré la partie orientale de la bande de Caprivi par
l'intermédiaire des chefs Masubia et de leur régime tribal. Ces chefs exer-
çaient des fonctions judiciaires et avaient le pouvoir de rendre des arrêts.
Les actes positifs témoignant de l'exercice de leur juridiction sur [ile de
Kasikili étaient assez fréquents, si l’on pense qu’ils intervenaient dans des
régions peu peuplées et très éloignées des centres de civilisation, ce qui est
Ja définition du territoire du Sud-Ouest africain donnée à l’article 22, para-

190
ÎLE DE KASIKILI/SEDUDU (OP. DISS. PARRA-ARANGUREN) 1232

graphe 6 du Pacte de la Société des Nations (voir paragraphe 27 ci-des-
sus). Les autorités du Bechuanaland n’ont jamais contesté ces actes juri-
dictionnels, C’est pourquoi, à mon sens, les chefs autochtones étaient des
agents de l’administration coloniale et leurs actes représentent la conduite
ultérieure des Parties aux fins de l’interprétation de l’accord anglo-
allemand de 1890.

VII. CONCLUSION

88. Les considérations qui font l’objet des sections précédentes m’ame-
nent à conclure que les Masubia du Caprivi oriental étaient les seuls
membres de tribu à occuper l’île de Kasikili/Sedudu, tout au moins
jusqu'en 1914; que cette occupation de l’île était paisible et notoire; et
que le Botswana lui-même a admis que leurs chefs «étaient devenus en un
certain sens des agents de l’administration coloniale» (voir paragraphe 85
ci-dessus). J’estime par conséquent que la pratique ultérieurement suivie
par l’Allemagne et la Grande-Bretagne procédait de l’idée partagée par
les deux pays que l’île de Kasikili/Sedudu faisait partie du Sud-Ouest afri-
cain allemand et que le chenal sud du fleuve Chobe était le «chenal prin-
cipal» visé à l’article III, paragraphe 2 de l’accord anglo-allemand de
1890. I ne fut pas possible aux parties au traité d’adopter une conduite
ultérieure pendant la première guerre mondiale, les troupes britanniques
exerçant de facto leur contrôle sur le Sud-Ouest africain. En 1920, la
Société des Nations a confirmé la création du mandat sur le Sud-Ouest
africain. Tant que ce mandat a été en vigueur sur le Sud-Ouest africain
(Namibie), aucune des parties 4 l’accord anglo-allemand de 1890 n'avait
compétence pour reconnaître, que ce fût par accord exprès ou par leur
conduite ultérieure, que ledit «chenal principal» du Chobe était le chenal
nord et non le chenal sud, car cette interprétation nouvelle aurait repré-
senté une modification du territoire sous mandat. Par suite, l’interpréta-
tion initiale a été conservée et c’est pourquoi, à mon sens, l’île de Kasikili/
Sedudu fait partie intégrante de la Namibie et c’est le chenal sud du
Chobe qui est le «chenal principal» visé à l’article III, paragraphe 2 de
Paccord anglo-allemand de 1890.

{Signé} Gonzalo PARRA-ARANGUREN.

191
